J-S34018-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

ELWOOD PATRICK HOPKINS

                            Appellant              No. 2058 MDA 2014


                Appeal from the PCRA Order November 6, 2014
               In the Court of Common Pleas of Schuylkill County
              Criminal Division at No(s): CP-54-CR-0000172-1990


BEFORE: BOWES, J., OTT, J., and STABILE, J.

MEMORANDUM BY OTT, J.:                               FILED JULY 14, 2015

        Elwood Patrick Hopkins appeals pro se from the order entered in the

Court of Common Pleas of Schuylkill County, dated November 6, 2014,

dismissing his serial petition filed under the Post-Conviction Relief Act

(PCRA)1 as untimely. Hopkins seeks relief from the judgment of sentence of

life imprisonment imposed on April 26, 1993, following his jury conviction of

involuntary manslaughter, arson endangering persons, arson endangering

property, risking a catastrophe, causing a catastrophe, and reckless burning

or exploding.2 Because we agree the petition is untimely, we affirm.


____________________________________________


1
    42 Pa.C.S. §§ 9541-9546.
2
 18 Pa.C.S. §§ 2501, 2504(a), 3301(a)(1)(i), 3301(c), 3302(b), 3302(a),
3301(d), respectively.
J-S34018-15



       Hopkins’ convictions arose from an intentionally set fire that occurred

on January 19, 1990, in Mahanoy City, Schuylkill County, Pennsylvania. On

November 14, 1990, the jury acquitted Hopkins of both second-degree and

third-degree murder, but convicted him of the aforementioned charges. This

Court affirmed the judgment of sentence on April 15, 1994.                  See

Commonwealth v. Hopkins, 645 A.2d 889 (Pa. Super. 1994) (unpublished

memorandum). He did not file a petition for allowance of appeal with the

Pennsylvania Supreme Court.

       Since that time, Hopkins has filed numerous appeals from the denial of

relief by the PCRA courts, raising an assortment of claims. His efforts have

been unsuccessful.3       Hopkins filed the present PCRA petition, his fifth, on

September 9, 2014. On October 13, 2014, the PCRA court issued notice of

its intent to dismiss Hopkins’ petition without a hearing pursuant to

Pa.R.Crim.P. 907.         Hopkins filed a response on October 29, 2014.

Subsequently, his petition was dismissed by the PCRA court “due to a lack of




____________________________________________


3
  See Commonwealth v. Hopkins, 726 A.2d 411 (Pa. Super. 1998)
(unpublished memorandum), Commonwealth v. Hopkins, 830 A.2d 1046
(Pa. Super. 2003) (unpublished memorandum), Commonwealth v.
Hopkins, 935 A.2d 13 (Pa. Super. 2007) (unpublished memorandum), and
Commonwealth v. Hopkins, 40 A.3d 182 (Pa. Super. 2011) (unpublished
memorandum).




                                           -2-
J-S34018-15



jurisdiction,” based on untimeliness.4 PCRA Court Opinion 11/6/2014, at 1.

This appeal followed.5

       Our standard of review is as follows:

       Our standard of review of an order denying PCRA relief is
       whether the record supports the PCRA court’s determination and
       whether the PCRA court’s decision is free of legal error. The
       PCRA court’s findings will not be disturbed unless there is no
       support for the findings in the certified record.

Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa. Super. 2014) (citations

omitted).

       “Crucial to the determination of any PCRA appeal is the timeliness of

the underlying petition. Thus, we must first determine whether the instant

PCRA petition was timely filed.” Commonwealth v. Smith, 35 A.3d 766,

768 (Pa. Super. 2011), appeal denied, 53 A.3d 757 (Pa. 2012).

       The PCRA timeliness requirement … is mandatory and
       jurisdictional in nature. Commonwealth v. Taylor, 933 A.2d
       1035, 1038 (Pa. Super. 2007), appeal denied, 597 Pa. 715, 951
       A.2d 1163 (2008) (citing Commonwealth v. Murray, 562 Pa.
____________________________________________


4
   In the Rule 907 notice, the PCRA court indicated Hopkins had 20 days to
file an amended petition setting forth facts and legal foundation for a
timeliness exception under 9545(b)(1)(ii). Hopkins’ Rule 907 response cited
Han Tak Lee v. Tennis, 2014 WL 3894306 [4:CV-08-1972] (M.D. Pa. June
13, 2014), a United States Magistrate Judge’s Report and Recommendation,
as a newly discovered fact. The PCRA court found this allegation to be
insufficient and dismissed the petition.
5
  On December 8, 2014, the PCRA court ordered Hopkins to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
He complied on December 17, 2014. The PCRA court issued a Pa.R.A.P.
1925(a) opinion on February 10, 2015.



                                           -3-
J-S34018-15


        1, 753 A.2d 201, 203 (2000)). The court cannot ignore a
        petition’s untimeliness and reach the merits of the petition. Id.

Commonwealth v. Taylor, 67 A.3d 1245, 1248 (Pa. 2013).

        A PCRA petition must be filed within one year of the date the

underlying judgment becomes final. 42 Pa.C.S. § 9545(b)(1). A judgment

is deemed final “at the conclusion of direct review, including discretionary

review in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking review.” 42 Pa.C.S.

§ 9545(b)(3).     Here, Hopkins’ judgment of sentence was affirmed on April

15, 1994.     Accordingly, his sentence became final on May 16, 1994,6 30

days after the period to file a petition for allowance of appeal with the

Pennsylvania Supreme Court expired.            See Pa.R.A.P. 1113(a).   Therefore,

pursuant to Section 9545(b)(1), Hopkins had one year from the date his

judgment of sentence became final to file a PCRA petition.          See Taylor,

supra. The instant petition was not filed until September 24, 2014, over 20

years later, making it patently untimely.7



____________________________________________


6
    May 15, 1994, fell on a Sunday.
7
  There exists a proviso to the 1995 amendments to the PCRA that provides
a grace period for petitioners whose judgments became final on or before
the January 16, 1996 effective date of the amendments. However, the
proviso, applies to first PCRA petitions only, and the petition must be filed by
January 16, 1997. See Commonwealth v. Thomas, 718 A.2d 326 (Pa.
Super. 1998) (en banc). It is evident Hopkins is not entitled to relief
provided by the proviso.



                                           -4-
J-S34018-15



      An untimely PCRA petition may, nevertheless, be considered if one of

the following three exceptions applies:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this
      Commonwealth or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown
      to the petitioner and could not have been ascertained by the
      exercise of due diligence; or

      (iii) the right ascertained is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply
      retroactively.

42 Pa.C.S. § 9545(b)(1)(i-iii). Furthermore, a PCRA petition alleging any of

the exceptions under Section 9545(b)(1) must be filed within 60 days of

when the PCRA claim could have first been brought.                 42 Pa.C.S.

§ 9545(b)(2).

      Additionally, with respect to the right to an evidentiary hearing, we are

guided by the following:

      [T]he right to an evidentiary hearing on a post-conviction
      petition is not absolute. It is within the PCRA court’s discretion
      to decline to hold a hearing if the petitioner’s claim is patently
      frivolous and has no support either in the record or other
      evidence. It is the responsibility of the reviewing court on
      appeal to examine each issue raised in the PCRA petition in light
      of the record certified before it in order to determine if the PCRA
      court erred in its determination that there were no genuine
      issues of material fact in controversy and in denying relief
      without conducting an evidentiary hearing.




                                     -5-
J-S34018-15



Commonwealth v. Miller, 102 A.3d 988, 992 (Pa. Super. 2014) (citation

omitted).

       In his appeal, Hopkins argues the PCRA court erred in dismissing his

petition without conducting a hearing because his arguments met the

exceptions found in Section 9545(b)(1) regarding newly-discovered facts

and governmental interference.            With respect to his first issue, Hopkins

asserts the newly-discovered facts exception, subsection (b)(1)(ii), applies

because the scientific theory that he claims was used to convict him was

debunked in Han Tak Lee, supra.8 Specifically, he points to the following

“facts” as proof that arson science is unreliable:

____________________________________________


8
  In Han Tak Lee v. Tennis, 2014 WL 3894306 (M.D. Pa. June 13, 2014),
the petitioner was convicted of arson and murder in connection with the
death of his daughter from a cabin fire in Monroe County, Pennsylvania. Id.
at 1. Throughout the trial, the Commonwealth emphasized fire expert
testimony as compelling proof that this was an intentional fire set by Lee.
Id. at 5-8. The magistrate judge noted the same scientific pillars that led to
his guilty verdict have now eroded. Id. at 1. “For example, the premise
upon which much of the prior arson science was based in this field — that
arson fires burned with greater heat and intensity than ‘normal’ fires — has
now thoroughly been debunked. It is now understood that the principal
determinant of the heat and intensity of a fire is a natural element, the
oxygen which fuels the fire, and not some artificial accelerant.” Id. at 3.
Moreover, the Commonwealth admitted the arson science testimony which
was “the only proof of the incendiary origin of th[e] fire [at Lee’s trial] —
[was] no longer reliable as an indication of arson.” Id. at 17.

      Based on the evidence, the magistrate judge recommended
conditionally granting Lee’s petition for writ of habeas corpus and vacating
his sentence. The federal district court adopted the magistrate judge’s
report and recommendation. See Han Tak Lee v. Tennis, 2014 WL
3900230 [4:CV-08-1972] (M.D. Pa. August 8, 2014).



                                           -6-
J-S34018-15


      1.) The state attorneys “concession” that the arson science
      utilized decades ago was, for a better choice of words, “bad
      science”, and “unreliable”, which has contributed to a conviction
      rate of 97% or more; 2.) [Pennsylvania] State Police
      investigators had also admitted by “concession”, that the arson
      science utilized decades ago is “inherently unreliable”; 3.) the
      State Police [and] attorney “conceded” that the gas
      chromatography utilized decades ago is “inherently unreliable”,
      and 4.) an expert in the field of arson, Mr. Lentini, had stated
      that the old “orthodox” methodology of determining whether or
      not a fire was an arson or not, is too, “inherently unreliable”, as
      the state attorney and [Pennsylvania] State Police expert too,
      had again, “conceded” to this said fact. See Petition, [at] 2-5.

See Hopkins’ Brief at 7.

      The newly-discovered facts exception is further explained by the

following. “The focus of this exception ‘is on the newly discovered facts, not

on a newly discovered or newly willing source for previously known facts.’”

Commonwealth v. Brown, 111 A.3d 171, 176 (Pa. Super. 2015) (citations

omitted). Here, the PCRA court found Hopkins “did not set forth the facts he

proposed to present at a hearing to prove that he was entitled to proceed on

an otherwise untimely post-conviction relief petition on the basis of after-

discovered evidence.”      PCRA Court Opinion, 11/6/2014, at 6.      We agree

with the PCRA court.

      Unlike Han Tak Lee, Hopkins does not point to any specific evidence

in his case regarding the arson science testimony, how it was used, and why

it was unreliable. Instead, Hopkins merely discusses how the science was

found to be debunked and asserts that because some arson science was

disproved, all arson science is unreliable. We find that is a logical fallacy.

Additionally, Hopkins did not compare the science used at his trial to the

                                      -7-
J-S34018-15



debunked science in Han Tak Lee.9 Accordingly, Hopkins’ first claim does

not merit an evidentiary hearing because he has failed to relate any newly

discovered evidence to the set of facts in his case.10

       With respect to Hopkins’ second issue of governmental interference,

subsection (b)(1)(i),11 we find that this argument fails because it was

waived.     In his Rule 1925(b) concise statement, Hopkins only listed the

“newly discovered facts” exception argument as a matter complained of on

appeal.     “Any appellate issues not raised in a complaint Rule 1925(b)

statement will be deemed waived.” Commonwealth v. Hill, 16 A.3d 484,

488 (Pa. 2011) (citation omitted).             Therefore, we do not need to address

Hopkins’ second issue further.
____________________________________________


9
  Moreover, as the PCRA court noted in its opinion, there was other evidence
demonstrating Hopkins committed the arson, including his own admissions
to a fellow inmate. See PCRA Court Opinion, 11/6/2014, at 3-4.
10
   Furthermore, to the extent that Hopkins attempts to argue that Han Tak
Lee is a newly-discovered fact, we note Pennsylvania courts “have expressly
rejected the notion that judicial decisions can be considered newly-
discovered facts which would invoke the protections afforded by Section
9545(b)(1)(ii).” Commonwealth v. Cintora, 69 A.3d 759, 763 (Pa. Super.
2013) (citation omitted).
11
    Specifically, Hopkins claims the governmental interference exception
applies because prisoners are deprived of the necessary guidance needed to
formulate their arguments as evidenced by his failure to locate Han Tak Lee
in the prison library. He claims it took a third party, who had access to
Federal “ECF” (Electronic Case Filing), to properly locate the Han Tak Lee
opinion. Hopkins also contends the lack of proper access to these cases
makes the 60-day timely petition requirement difficult for prisoners to meet.
Hopkins’ Brief at 11.



                                           -8-
J-S34018-15


     Accordingly, based on the aforementioned, we conclude Hopkins failed

to plead and prove the applicability of the newly-discovered facts exception

to the PCRA’s timeliness requirement.     The PCRA court properly denied

Hopkins’ petition and, therefore, we affirm its November 6, 2014, order.


     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2015




                                    -9-